REASONS FOR ALLOWANCE
Claims 1-9 are allowable over the prior art.
The limitations that are the basis for the allowance appear in claim 1, a method for producing a modified polymer latex comprising adding a carboxyl group containing compound, an anionic surfactant having a weight-average molecular weight of less than 500, and an anionic surfactant having a weight- average molecular weight of 500 or more to a polyisoprene latex; and reacting the polyisoprene with the carboxyl group-containing compound in a presence of the anionic surfactant having a weight-average molecular weight of less than 500 and the anionic surfactant having a weight-average molecular weight of 500 or more.
Claims 2-9 depend from claim 1 and therefore contain the limitations of claim 1.
Claims 7-9 are methods of using the modified polymer latex obtained by the method of claim 1. The method of claim 1 results in two anionic surfactants being present in the modified polymer latex and thus a requirement of claims 7-9 is the presence of the two anionic surfactants.
Relevant prior art includes Papalos (US 4,256,871), Horii (US 5,539,015), Kodama (US 2008/0051498), and Nakamura (US 2015/0376322).
Papalos teaches condensation products of naphthalene sulfonic acid, alkyl benzene sulfonic acid, and formaldehyde (abstract) used as a secondary emulsifier. Papalos teaches an example where the secondary emulsifier is used with sodium stearate and potassium rosinate (col. 4, ln. 5-12) which are anionic surfactants with a molecular weight less than 500. Papalos teaches the surfactants are used in the polymerization of isoprene. Papalos fails to teach reaction of a polyisoprene with a carboxyl group containing compound.
Horii teaches a resin composition that includes a surfactant that comprises a first high molecular weight compound and a second compound having a molecular weight of 150-10,000 (abstract). Horii teaches that the resin includes a latex of polyisoprene. Horii fails to teach reaction of a polyisoprene with a carboxyl group containing compound.
Kodama teaches forming carboxy modified SBR latex by copolymerizing methacrylic acid with butadiene and styrene in a composition that includes sodium dodecylbenzene sulfonate and the condensation product of formalin and naphthalene sulfonic acid (¶ 126). Kodama fails to teach reacting polyisoprene with a carboxyl group containing compound.
Nakamura teaches reacting polyisoprene with a carboxyl group containing monomer in the presence of an anionic surfactant (abstract). Nakamura teaches examples where two anionic surfactants are used, sodium rosinate and sodium dodecylbenzene sulfonate (¶155) which both have a molecular weight of less than 500. Nakamura fails to teach an anionic surfactant having a molecular weight of 500 or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764